— Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered May 2, 1990, convicting defendant, after a bench trial, of resisting arrest and disorderly conduct, adjudicating him a youthful offender, and sentencing him to three years’ probation and a conditional discharge thereon, respectively, unanimously affirmed.
The evidence adduced at trial reveals that on a Sunday morning, the defendant, while accompanied by two companions, engaged in an altercation with the complainant near a bus stop in the Bronx. An elderly bystander who attempted to intervene on the complainant’s behalf was then threatened by the defendant. Shortly thereafter, when the police sought proper identification from the defendant, he responded by cursing, yelling, struggling and lashing out at the officers with his feet until cuffed and placed in a patrol car.
Viewing the evidence in the light most favorable to the People, and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the determination of defendant’s guilt of disorderly conduct and resisting arrest was amply supported by the evidence and given appropriate weight by the trial court (People v Bleakley, 69 NY2d 490).
The trial court did not compromise the defendant’s constitutional rights to due process, confrontation and an impartial fact-finder, by discussing the case with the court’s law secretary before rendering a decision. (People v Brown, 24 NY2d 168, 172.) Concur — Murphy, P. J., Ross, Asch, Kassal and Smith, JJ.